DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  “wings parts” should be recited as --wing parts--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesel et al. (US 2014/0197832 A1).
Regarding claim 1, Driesel et al. (‘832) teach an inductive sensing device for sensing electromagnetic signals emitted from a medium in response to propagation into the medium of electromagnetic excitation signals (see [0024]; and Fig. 1a), comprising: a loop antenna for inductively coupling with said electromagnetic signals emitted from the medium (#11 see [0024]; and Fig. 1a); and a blocking shield arranged to intercept electromagnetic signals propagating to or from the antenna, the shield comprising an electrically conductive body for blocking electrical components of incident signals (#12, 14 see [0024]-[0028]; and Fig. 1a), and wherein the body delimits at least one non-conductive gap for inhibiting induction of eddy currents within the body (#13 see [0033], [0080]; and Fig. 1a), wherein a loop of the antenna is broken by an opening, the opening being bridged by a capacitor (Ct see Fig. 1a), such that the capacitor divides the loop of the antenna into two wins parts, the wing parts extending to either side of the capacitor (see [0081]-[0083]; and Fig. 4), and wherein the device comprises a signal processing means, the means being electrically coupled to the antenna via only a single point of the antenna, located to one side of the opening (see [0096]; and Fig. 1a).
Regarding claim 2, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the device is a physiological inductive sensing device for sensing one or more physiological characteristics of a body of a subject (see [0051]; and Fig. 15).
Regarding claim 3, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the shield is arranged facing the antenna loop, and with the at least one gap aligned such as to extend across a circumference of the loop of the antenna (see [0024]-[0027]; and Fig. 1a).
Regarding claim 4, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the shield comprises a plate element, arranged facing one planar side of the loop antenna (#24 see Fig. 1a).
Regarding claim 5, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the shield comprises a grounded plate element, and wherein the loop antenna is electrically coupled to the plate element in order to ground the loop, and optionally wherein the loop antenna is coupled to the shield via a capacitor (#24 see Fig. 1a).
Regarding claim 6, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 5, wherein the loop antenna is electrically coupled to the plate element via an outer conductor of a coaxial cable, and wherein an inner conductor of the co-axial cable is further coupled to the antenna for providing connection between the antenna and a signal processing means  (#12 see Fig. 1a).
Regarding claim 7, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the at least one gap extends inwardly from an edge of the conductive body, and optionally wherein the gap extends from said edge to at least a central point of the conductive body (#13 see [0073]-[0076], [0079]-[0080]; and Fig. 1a).
Regarding claim 8, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the at least one gap comprises an opening through the conductive body, and optionally wherein the at least one gap is a slit or a slot in the conductive body (#13 see [0073]-[0076], [0079]-[0080]; and Fig. 1a).
Regarding claim 9, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the shield extends coaxially around a perimeter of the loop antenna  (#12 see Fig. 1a).
Regarding claim 10, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the device further comprises a secondary shielding element adapted to block electromagnetic signals, the shielding element arranged to shield one or both of the capacitor bridging the loop antenna and the connection point between the antenna and the signal processing means, and wherein the secondary shielding element is a shielding enclosure arranged to enclose one or both of the capacitor bridging the loop antenna and the connection point between the antenna and the signal processing means (#24 see Fig. 1a).
Regarding claim 11, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1, wherein the antenna and bridging capacitor form a resonator for generating the electromagnetic excitation signals for propagation into the medium, and wherein the device further comprises a signal generation means adapted in use to excite the antenna to generate the excitation signals (#11, Ct see [0074]; and Fig. 1a).
Regarding claim 12, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 11, wherein the device is adapted to generate electromagnetic excitation signals with a radial frequency .omega. for propagating into said medium, wherein a normalized radial frequency .omega. ^ .ident. .omega. .omega. ref ##EQU00009## of the electromagnetic excitation signals is from 0.025 to 0.50, where .omega..sub.ref=2.pi.c/l and c=the speed of light and l is a circumferential length of a single winding of the loop antenna (see [0026]-[0027], [0075]-[0076]).
Regarding claim 15, Driesel et al. (‘832) teach the claimed sensing method. The claim is rejected mutatis mutandis in view of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesel et al. (US 2014/0197832 A1).
Regarding claims 13 and 14, Driesel et al. (‘832) teach the inductive sensing device as claimed in claim 1. The frequency downscaling processing of claim 13 and the frequency mixing of claim 14 are considered to be routine experimentation in the art and do not result in unexpected results. Mixing a signal with a known signal instead of relying on a frequency divider to downscale the frequency of the signal is regarded as common practice in the art of signal processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793